              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                           CRIMINAL NO. 3:19CR194-HTW

MATEO MAGDALENA PEDRO

                             Motion to Appoint Counsel


      Comes now Defendant Mateo Magdalena Pedro and files this Motion to

Appoint Counsel. The undersigned presents the following in support of this

Motion.

      On August 7, 2019, officers with United States Immigration and Customs

Enforcement (hereinafter “ICE”) administratively detained hundreds of purported

undocumented workers within the borders of the Southern District of Mississippi.

The Defendant in this case is one of the detainees.

      Thereafter, ICE transported the detainees to a holding facility in Jena,

Louisiana. The Defendant has been detained by ICE since August 7. Days after

August 7, the prosecution indicted the Defendant and the Court issued an arrest

warrant for the Defendant.

      The Sixth Amendment guarantees criminal defendants the right to counsel at

legal proceedings. The prosecution and this Court have effectively initiated legal

proceedings through returning the indictment and issuing the arrest warrant. But
                                         1
several days after Defendant’s detention, defendant has not had the benefit of legal

counsel, as guaranteed by the Sixth Amendment.

      On August 13, 2018, this Court entered an Amended Order adopting a

revised Criminal Justice Act Plan for the Southern District of Mississippi. The

stated objectives of the Plan are “to attain the goal of equal justice under the laws

for all persons” and “to provide all eligible persons with timely appointed counsel

services[.]” Criminal Justice Act Plan, p. 5. The Plan goes on to state that it is to

“be administered so that those accused of a crime, or otherwise eligible for services

under the CJA, will not be deprived of the right to counsel, or any element of

representation necessary to an effective defense, due to lack of financial

resources.” Id.

      The undersigned reasonably believes that the Defendant is indigent and is

eligible for appointment of CJA counsel. Defendant has been incarcerated since

August 7 and has not been appointed legal counsel. Therefore, under the Sixth

Amendment and under this Court’s Criminal Justice Act Plan, the undersigned

asks to be immediately appointed as legal counsel in this case.

      WHEREFORE, Defendant Mateo Magdalena Pedro respectfully asks the

Court to grant this Motion to Require Initial Appearance in District of Arrest.




                                           2
      Respectfully submitted, this the 22nd day of August, 2019.

                                        Omodare B. Jupiter
                                        Omodare B. Jupiter (Miss. Bar # 102054)
                                        Federal Public Defender
                                        N. and S. Districts of Mississippi
                                        200 S. Lamar St., Suite 200 North
                                        Jackson, Mississippi 39201
                                        Telephone: (601)948-4284
                                        Facsimile: (601)948-5510
                                        Email: omodare_jupiter@fd.org

                                        Attorney for Defendant



                          CERTIFICATE OF SERVICE

      I, Omodare B. Jupiter, certify that on August 22, 2019, this Motion was filed

with the Clerk of the United States District Court for the Southern District of

Mississippi, using the electronic case filing system, which in turn sent an electronic

copy of this Motion to all attorneys of record in this case.

                                        Omodare B. Jupiter
                                        Omodare B. Jupiter

                                        Attorney for Defendant




                                           3
